Exhibit 10.1 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July 15, 2009, is made by and among OccuLogix, Inc. (the “Company”), a Delaware corporation with executive offices located at 11025 Roselle Street, Suite 100, San Diego, CA, and the party executing the Lender Signature Page attached hereto (individually, a “Lender” and, collectively, the “Lenders”). BACKGROUND A.On the terms and subject to the conditions set forth herein, the Lender hereby irrevocably subscribes for and agrees to purchase from the Company, and the Company is willing to sell to such Lender, a 12% Convertible Subordinated Secured Note Due 2011 in the principal amount set forth on the Lender Signature Page (the “Purchase Price”). B.The Company’s obligations under the Notes will be secured pursuant to a Security Agreement in the form attached hereto as ExhibitA. C.The proceeds of the Notes (as defined below) will be used for general corporate purposes. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Company and the Lenders hereby agree as follows: ARTICLE I
